IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        November 12, 2007

                                       No. 06-31153                   Charles R. Fulbruge III
                                                                              Clerk




RUDY YOUNG,

                                                  Plaintiff-Appellant,
v.

BANK ONE, N.A.,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                No. 2:04-CV-772




Before REAVLEY, SMITH, and GARZA, Circuit Judges.
PER CURIAM:*


       We have reviewed the briefs and applicable law and have consulted pertin-
ent portions of the record and have heard oral argument from counsel. The re-



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 06-31153

sult on appeal turns on the standard of review, which is whether the district
court abused its discretion in striking plaintiff’s tardy response to the motion for
summary judgment.
       In part because of the numerous delays occasioned by plaintiff in the
course of this litigation, we conclude that the district court did not abuse its con-
siderable discretion. We make this decision irrespective of what ruling we might
make if reviewing the district court’s action de novo. It is, however, an unfortu-
nate result, given that it follows from the inadvertent mistake of counsel.
       We are without jurisdiction on appeal to rule on the award of costs to the
bank. The record contains no ruling on costs, nor does the notice of appeal men-
tion it.
       The summary judgment is AFFIRMED.




                                         2